     Case 2:19-cv-05451-DLR-MTM Document 22 Filed 06/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Mark Anthony Barquera,                             No. CV-19-05451-PHX-DLR (MTM)
10                  Petitioner,                          ORDER
11    v.
12    Samuel Rogers, et al.,
13                  Defendants.
14
15
16          Before the Court are Petitioner’s motion to stay and Magistrate Judge Michael

17   Morrissey’s Report and Recommendation (“R&R”).                 (Docs. 14, 17.)      The R&R
18   recommends that the Court deny the motion. The Magistrate Judge advised the parties that

19   they had fourteen days to file objections to the R&R and that failure to file timely objections

20   could be considered a waiver of the right to obtain review of the R&R. See United States
21   v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Petitioner did not file objections,
22   which relieves the Court of its obligation to review the R&R. See Id.; Thomas v. Arn, 474

23   U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any

24   issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge

25   must determine de novo any part of the magistrate judge’s disposition that has been

26   properly objected to.”). The Court has nonetheless reviewed the R&R and finds that it is
27   well-taken.
28          IT IS ORDERED that the Magistrate Judge’s R&R (Doc. 17) is ACCEPTED and
     Case 2:19-cv-05451-DLR-MTM Document 22 Filed 06/25/20 Page 2 of 2



 1   Petitioner’s motion to stay (Doc. 14) is DENIED. Respondents’ motion for an extension
 2   of time to respond to Petitioner’s motion to stay (Doc. 16) is DENIED as moot.
 3         Dated this 25th day of June, 2020.
 4
 5
 6
 7
                                                 Douglas L. Rayes
 8                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
